NO. 07-03-0265-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   OCTOBER 27, 2003

                          ______________________________


       WARRANTY UNDERWRITERS INSURANCE COMPANY, APPELLANT

                                            V.

            DOUGLAS B. WYATT, M .D. AND LYNN WYATT, APPELLEES


                        _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                   NO. 51,914-A; HONORABLE HAL MINER, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       On October 7, 2003, appellant Warranty Underwriters Insurance Company filed an

Unopposed Motion to Dismiss Appeal pursuant to agreement of the parties and in

accordance with TEX . R. APP . P. 42.1. The motion includes a certificate of conference and

a certificate of service that counsel for appellees was served a copy of the motion by first

class mail on October 6, 2003. No response to the motion has been received.
      Accordingly, without passing on the merits of the case, appellant’s Unopposed

Motion to Dismiss is granted and the appeal is hereby dismissed. TEX . R. APP . P.

42.1(a)(1).


      All costs are assessed to the appellant. Having dismissed the appeal at the

appellant’s request and the appellees not having opposed such request, no motion for

rehearing will be entertained and our mandate will issue forthwith.




                                                Don H. Reavis
                                                  Justice




                                           2